Citation Nr: 0523063	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-13 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for ulcer 
disease.

3.  Entitlement to a rating in excess of 30 percent for 
headaches.

4.  Entitlement to a rating in excess of 30 percent for major 
depression.

5.  Entitlement to a rating in excess of 10 percent for 
costochondritis.

6.  Entitlement to a compensable rating for fundal gastritis.

7.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TR).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1987 to January 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The veteran resides in the 
jurisdiction of the Cleveland RO.  

In February 2003, the case was temporarily transferred as 
"brokered work" to the Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.  The following month, 
the RO&IC issued a decision which resulted in the current 
appeal.  Following that decision, the claim was returned to 
the Cleveland RO. 

During the course of the appeal, the veteran raised 
contentions to the effect that service connection is 
warranted for the following disabilities:  disability of the 
left arm and cervical spine (statement dated in September 
2003) and respiratory problems, including asthma and sleep 
apnea (statements received at the Board in April and June 
2005).  Those claims have not been certified to the Board on 
appeal nor have they otherwise been developed for appellate 
purposes.  Therefore, the Board has no jurisdiction over any 
of those claims, and they will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004).  
However, they are referred to the RO for appropriate action.

The only issue ripe for appeal is whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for low back disability.  Accordingly, 
that issue will be considered below.  

The following issues are the subject of a remand at the end 
of this decision:  1) Entitlement to service connection for 
low back disability; 2) whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for ulcer disease; 3) entitlement to a rating in 
excess of 30 percent for headaches; 4) entitlement to a 
rating in excess of 30 percent for major depression; 5) 
entitlement to a rating in excess of 10 percent for 
costochondritis; 6) entitlement to a compensable rating for 
fundal gastritis; and 7) entitlement to a TR


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in March 1993, 
the RO denied the veteran's claim of entitlement to service 
connection for low back disability.

2.  Evidence associated with the record since the RO's March 
1993 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for low back disability.  


CONCLUSIONS OF LAW

1.  The RO's March 1993 decision, which denied entitlement to 
service connection for low back disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1992).  

2.  The criteria to reopen the claim of entitlement to 
service connection for low back disability have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for low 
back disability.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as arthritis, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307 (2004).

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2004).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for low back disability.  In March 1993, the RO denied such a 
claim.  Relevant evidence on file at that time consisted of 
the veteran's service personnel records; service medical 
records; reports from Meridia Huron Road Hospital, reflecting 
the veteran's hospitalization in May 1990; the report of an 
examination performed by the VA in March 1991; records 
reflecting the veteran's treatment by the VA from April 1991 
to February 1993; and a decision by an administrative law 
judge from the Social Security Administration, issued in 
April 1992.

Such records showed that a low back disorder, diagnosed as 
low back strain, was first clinically reported during service 
in March 1988.  However, during the remainder of service, and 
during the VA examination in March 1991, there were no 
complaints or clinical findings of low back disability of any 
kind.  

VA treatment records, dated in July 1991, show that the 
veteran complained of a two week history of low back pain.  
She reportedly had mild narrowing of the disc spaces of the 
lumbosacral spine.  However, X-rays of the lumbosacral spine 
were normal, and the diagnosis was lumbosacral strain.  In 
April 1992, X-rays confirmed disc space narrowing at L3-L4, 
as well as moderate degenerative changes.  Thereafter, the 
veteran continued to be treated for complaints of low back 
pain.  Following a VA examination in February 1993, the 
diagnosis was mechanical back pain with no evidence of 
radiculitis.  X-rays of the thoracic and lumbar spines were 
normal.

In any event, there was no competent evidence on file showing 
chronic low back disability in service or a nexus between the 
veteran's low back strain in service and the low back 
disability reported after her discharge from service.  
Moreover, there was no competent evidence showing a 
relationship between the veteran's low back disability and 
her service-connected costochondritis.  Consequently, service 
connection for low back disability was denied.
The veteran was notified of that decision, as well as her 
appellate rights; however, the RO did not receive a notice of 
disagreement with which to initiate the appellate process.  
Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  The veteran now requests that the VA reopen her 
claim of entitlement to service connection for low back 
disability.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

New evidence means existing evidence which has not previously 
been submitted to VA decision makers.  Material evidence 
means evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Relevant evidence added to the record, since the RO's March 
1993 decision includes VA treatment records, dated in June 
and July 2001, which show that the veteran has degenerative 
joint disease of the lumbar spine.  Such evidence is new in 
the sense that it had not previously been submitted to VA 
decision makers.  It is neither cumulative nor redundant and, 
when considered by itself or with evidence previously of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  Indeed, when considered with the 
records showing lumbosacral strain in July 1991, it raises a 
reasonable possibility that the currently reported 
degenerative joint disease of the lumbar spine was first 
manifested during the year after the veteran's discharge from 
service.  Accordingly, it is considered new and material for 
the purpose of reopening the claim of entitlement to service 
connection for low back disability.  To that extent, the 
appeal is allowed.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for low back disability is 
reopened.


REMAND

Since new and material evidence has been presented, the Board 
may proceed to evaluate the merits of the claim of 
entitlement to service connection low back disability.  
However, the Board must first ensure that the VA has 
fulfilled its statutory duty to assist the veteran in the 
development of her claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004); see, Elkins v. West, 12 Vet. 
App. 209 (1999).

In so doing, the Board must ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of her 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in her possession that pertains 
to any of her claims, i.e., something to the effect that she 
should give the VA everything she has pertaining to her 
claims.  

While VA medical records from June and July 2001 show that 
the veteran has degenerative joint disease of the lumbar, a 
February 2002 report from the VA Rheumatology service 
suggests that the presence of degenerative joint disease is 
unlikely.  In attempting to reconcile those reports, the 
Board notes that the veteran has not had a recent VA 
orthopedic examination to determine whether the veteran 
actually had degenerative joint disease in her lumbar spine.

The veteran also seeks entitlement to service connection for 
ulcer disease.  As with low back disability, this is not her 
first such claim.  However, unlike her claim of entitlement 
to service connection for low back disability, she has not 
been notified of the evidence necessary to reopen her claim 
of entitlement to service connection for ulcer disease.  

The veteran also seeks entitlement to a TR and to increased 
ratings for the following service-connected disabilities:  1) 
headaches; 2) major depression; 3) costochondritis; and 4) 
fundal gastritis.  In this regard, the Board notes that from 
July to December 2002, the veteran was treated by various 
services (e.g., psychiatry) at the VA.  The records of that 
treatment have not been associated with the claims folder.  

During a gastrointestinal examination, performed by the VA in 
September 2002, it was noted that the veteran had anemia.  
However, the examiner did not report whether there was a 
clinical relationship between that disorder and the veteran's 
service-connected gastritis.  If such a relationship was 
found, it would raise the question of whether a separate 
rating is warranted for anemia.  38 C.F.R. § 4.114, 
Diagnostic Code 7307 (2004).

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, this case is REMANDED for the following 
actions:

1.  Ensure that the veteran is notified 
of the evidence necessary to reopen her 
claim of entitlement to service 
connection for ulcer disease.  In so 
doing, ensure that she is notified of the 
following:  (a) the information and 
evidence not of record that is necessary 
to substantiate her claim; (b) the 
information and evidence that VA will 
seek to provide; (c) the information and 
evidence that she is expected to provide; 
and (d) that she should submit any 
evidence in her possession that pertains 
to her claim, or something to the effect 
that the veteran should give the VA 
everything it has pertaining to that 
claim.  38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  

2.  Request records reflecting the 
veteran's treatment at the Cleveland VAMC 
from July 2002 through the present.  Such 
records must be requested directly from 
the VAMC and should include, but are not 
limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  Also request 
that the veteran provide any such records 
she may have in her possession.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3.  When the actions in paragraphs 1 and 
2 have been completed, schedule the 
veteran for an orthopedic examination to 
determine the nature, etiology, and 
extent of any low back disability found 
to be present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, be 
reviewed. 
If low back disability is found, the 
examiner must identify and explain the 
elements supporting the diagnosis.  The 
examiner must also render an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such 
disability is the result of any event in 
service, including, but not limited to, 
lumbosacral strain sustained in an 
automobile accident in March 1988.  

If degenerative joint disease is found, 
the examiner must render an opinion as to 
whether it is more likely than not, at 
least as likely as not, or less likely 
than not that such disability is the 
result of the veteran's lumbosacral 
strain noted in July 1991 (i.e., during 
the first year after her discharge from 
service).  

Finally, the examiner must render an 
opinion as to whether it is more likely 
than not, at least as likely as not, or 
less likely than not that the veteran's 
low back disability is the result of or 
chronically worsened by her service-
connected costochondritis.  

The rationale for all opinions must be 
set forth in writing.

In scheduling this or any other 
examination, ensure that the veteran is 
informed of the consequences of failing 
to report for such an examination.  
38 C.F.R. § 3.655 (2004).

4.  When the actions in paragraphs 1 and 
2 have been completed, schedule the 
veteran for a gastrointestinal 
examination to determine the extent of 
the veteran's service-connected 
gastritis.  In so doing, determine the 
nature, extent, and etiology of any 
anemia found to be present.  Also 
determine the nature, etiology, and 
extent of any other gastrointestinal 
disorder found to be present, including 
but not limited to ulcer disease.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

In determining the extent of the 
veteran's service-connected gastritis, 
the examiner must render an opinion as to 
whether that disorder is chronic in 
nature and whether it is manifested by a) 
small nodular lesions and symptoms; or b) 
by multiple small eroded or ulcerated 
areas and symptoms; or c) by severe 
hemorrhages or large ulcerated or eroded 
areas.  

If anemia is diagnosed, the examiner must 
identify and explain the elements 
supporting the diagnosis.  The examiner 
must also render an opinion as to whether 
it is more likely than not, at least as 
likely as not, or less likely than not 
that such disability is clinically 
related to the veteran's service-
connected fundal gastritis.  

If ulcer disease is diagnosed, the 
examiner must render an opinion as to 
whether it is more likely than not, at 
least as likely as not, or less likely 
than not that such disability is the 
result of or chronically worsened by the 
veteran's service-connected gastritis.  
The rationale for all opinions must be 
set forth in writing.
5.  If the RO receives additional records 
reflecting the veteran's treatment for 
headaches, schedule the veteran for a 
neurologic examination to determine the 
extent of that disorder.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, be 
reviewed.  

After reviewing the claims file and after 
interviewing and examining the veteran, 
the examiner must render an opinion as to 
whether the attacks are prostrating in 
nature and the frequency with which they 
occur (e.g., an average of once a month 
over the last several months or more 
frequently).

The examiner must also render an opinion 
as to the duration of the attacks and 
whether they are productive of severe 
economic inadaptability.

The rationale for all opinions must be 
set forth in writing.

6.  If the RO receives additional records 
reflecting the veteran's treatment for 
major depression , schedule the veteran 
for a psychiatric examination to 
determine the extent of that disorder.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

With respect to each of the symptoms 
identified in the criteria for evaluating 
mental disorders, the examiner must 
indicate whether such symptom is a 
symptom of the veteran's service-
connected major depression.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2004).  In 
so doing the examiner must respond to the 
following questions:

a) Is the veteran's major depression 
productive of occupational and 
social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events)?  

b) Is the veteran's major depression 
productive of occupational and 
social impairment with reduced 
reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; and difficulty in 
establishing and maintaining 
effective work and social 
relationships? 

c) Is the veteran's major depression 
productive of occupational and 
social impairment, with deficiencies 
in most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); and inability to 
establish and maintain effective 
relationships.  The examiner must 
also provide a GAF based solely upon 
the PTSD and provide an explanation 
of the significance of the GAF score 
assigned?  

To the extent possible, the 
manifestations of the veteran's major 
depression must be distinguished from 
those of any other psychiatric disorder 
found to be present.  

The rationale for all opinions expressed 
must be provided.  

7.  If the RO receives additional records 
reflecting the veteran's treatment for 
costochondritis, schedule the veteran for 
an examination of the muscles to 
determine the that disorder.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

The examiner must render an opinion as to 
the degree of impairment caused by the 
veteran's costochondritis, e.g. moderate, 
moderately severe, or severe.

To the extent possible, the 
manifestations of the veteran's 
costochondritis must be distinguished 
from those of any other disorder of the 
thoracic muscles or muscles of 
respiration found to be present.  

The rationale for all opinions must be 
set forth in writing.

8.  If the RO receives additional records 
reflecting the veteran's treatment for 
any of her service-connected 
disabilities, schedule the veteran for an 
examination to determine whether her 
service-connected disabilities preclude 
her ability to obtain or maintain 
substantially gainful employment.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

Note:  Substantially gainful employment 
is that which is ordinarily followed by 
the non-disabled to earn a living wage, 
as opposed to sporadic or marginal 
employment.  
The rationale for all opinions must be 
set forth in writing.

9.  When all of the requested actions 
have been completed, undertake any other 
indicated development, and then 
readjudicate the following issues:  a) 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
ulcer disease; b) entitlement to service 
connection for low back disability; c) 
entitlement to a rating in excess of 30 
percent for headaches: d) entitlement to 
a rating in excess of 30 percent for 
major depression; e) entitlement to a 
rating in excess of 10 percent for 
costochondritis; f) entitlement to a 
compensable rating for fundal gastritis; 
and g) entitlement to a TR.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, she and 
her representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless she is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


